DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments with respect to the amendment filed 09/14/2022 have been considered but are not persuasive. 
Regarding applicant amendment to Claim 1 and 8 “sharing network bandwidth of the beam to the plurality of aircraft based on a service priority factor that depends on altitude of the plurality of aircraft in the beam”, Xu teaches, sharing network bandwidth of the beam to the plurality of aircraft based on a service priority factor but not the altitude dependency on service priority factor. Treesh teaches service priority factor that depends on altitude of the plurality of aircraft in the beam in (Fig10 and [0090]-block 1015, Beam handover manager 125 creates a ranked list of the identified aircraft (=service priority factor) based on a beam flexibility metric associated with each of the identified aircraft and [0023]- The beam handover manager 125 may receive flight plan data for aircraft 130- including altitude over the trip.)
 Treesh in view of Xu teaches the limitation of claim 1, by combining the service priority factor dependencies of altitude to using this factor to sharing bandwidth to plurality of aircraft. “Service priority factor” usage to providing a metric for bandwidth allocation can be combined with this factor dependent on factors such as altitude, separating its usage and factor variability due to altitude.



Allowable Subject Matter
Claims 5, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claim(s) 1-3,7-13,17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Treesh (US 2019 / 0044611 A1) (hereinafter “Treesh”) in view of Xu et al. (US 2013/0279334 A1) (hereinafter “Xu”)

Regarding Claim 1, Treesh teaches, A method for prioritization in an aeronautical satellite network system, the method comprising: (Fig1 shows aircrafts 130-a, 130-n, satellite-105, beam handover manager-125 and beams-145). 
determining network utilization of a beam of the aeronautical satellite network system by a plurality of aircraft using network capacity of the beam (Fig9 obtain beam utilization score (=network utilization of beam) indicative of predicted beam utilization over the service timeframe. [0025]-The predicted beam utilization of a candidate satellite beam may be based on the predicted network demands for any multi - user access terminals 170 present within each aircraft 130 [0026] (=plurality of aircraft)); 
determining whether the demand in the beam indicated by network utilization is greater than the capacity of the beam; (Fig10- step 1015-Beam Utilization Scores Meet Criteria. [0046]- load - balancing criteria such as a beam utilization of a satellite beam exceeding 
a capacity threshold, a number of aircraft serviced by a satellite beam exceeding an aircraft threshold (=greater than capacity of beam), a number of users of a satellite beam exceeding a user threshold, a change in capacity demand for one or more satellite beams exceeding a threshold), 
upon determining the network demand in the beam indicated by the network utilization is greater than capacity of the beam based on a service priority factor, (Fig10 and [0090]-block 1015, beam handover manager 125 determines that at least one satellite beam has a beam utilization score that does not meet a beam utilization criteria as identified in [0046] during the service timeframe , method 1000 proceeds to block-1025.Beam handover manager 125 creates a ranked list of the identified aircraft(=service priority factor) based on a beam flexibility metric associated with each of the identified aircraft at block 1025), 
the service priority factor that depends on altitude of the plurality of aircraft in the beam (Fig10 and [0090]-block 1015, Beam handover manager 125 creates a ranked list of the identified aircraft (=service priority factor) based on a beam flexibility metric associated with each of the identified aircraft and [0023]- The beam handover manager 125 may receive flight plan data for aircraft 130- including altitude over the trip).
Treesh does not teach, sharing network bandwidth of the beam to the plurality of aircraft based on a service priority factor.
Xu teaches, sharing network bandwidth of the beam to the plurality of aircraft based on a service priority factor. ([0022] wherein the controller determines priority levels (=service priority factor) for a plurality of traffic flows from a plurality of terminals in the communications system, and assigns the traffic flows to a plurality of transmission channels (= beams to plurality of aircraft) using a load balancing scheme to load balance the traffic flows based on the determined priority levels. Though Xu does not teach “plurality of aircraft”, it does teach a satellite system in Fig 1B and [0049] with Satellite communications system 130 includes a satellite 132 that supports communications among multiple satellite terminals (STs) 134a-134n, a number of gateways (GWs) 138a–138m. Here “multiple satellite terminals (STs) 134a-134n” can be analogous to “plurality of aircraft” receiving “plurality of transmission channels”).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Treesh, sharing network bandwidth of the beam to the plurality of aircraft based on a service priority factor as taught by Xu to add relay the capacity information to aircraft based on service priority to use proper resource allocation.


Regarding Claim 3, Treesh teaches, the method according to claim 1, further comprising: 
receiving a report of a number of the plurality of aircraft above and a number of the plurality of aircraft below an altitude threshold on a per beam basis; ([0042]- In addition, beam handover manager 125 may determine a service utilization for each aircraft 130 over the service timeframe 305. [0043]- The beam utilization criteria may include, for example, the beam utilization scores remaining below a threshold during the service timeframe, a maximum amount of time the beam utilization scores may exceed the threshold in the service timeframe);
receiving a capacity utilization for the beam; and using the number of the plurality of aircraft above and the number of the plurality of aircraft below the altitude threshold and ([0025] and [0042]-[0043]-Beam handover manager 125 may then then obtain(=receive) a beam utilization score for each of the candidate satellite beams, the score indicating the predicted beam utilization(=capacity utilization) of the candidate satellite beam over an associated service timeframe);
Treesh does not teach, the capacity utilization for the beam to determine the service priority factor.
Xu teaches, the capacity utilization for the beam to determine the service priority factor. ([0025]- priority levels for the traffic flows from the terminals for transmission on an available transmission channel, generates a plurality of load vectors for the available transmission channels, each generated load vector representative of the traffic loads (=capacity utilization) for each of the determined priority levels (=service priority factor) of the terminals having traffic flows for transmission on an available transmission channel).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Treesh, the capacity utilization for the beam to determine the service priority factor as taught by Xu to add capacity scores for priority of service.

Regarding Claim 7, The method according to claim 1 further comprising: 15PATENTP2020-11-08/080115-046 upon determining network demand in the beam is less than capacity serving an entire bandwidth to each aircraft of the plurality of aircraft. (Treesh teaches, in [0020]-graphical area and frequency re - use within the covered area. Frequency re - use in multi - beam satellite systems permits an increase in capacity of the system for a given system bandwidth).

Regarding Claim 8, Treesh teaches, an aeronautical satellite network system comprising: a terrestrial gateway configured to communicate with a satellite; (Fig1 shows aircrafts 130-a, 130-n, satellite-105, beam handover manager-125(=gateway for this rejection) and beams-145). 
a mobility network access point configured to provide network resources to a plurality of aircraft through the terrestrial gateway; ([0025]-The predicted beam utilization of a candidate satellite beam may be based on the predicted network demands for any multi - user access terminals 170(=mobility network access point). When is it time for handover, the beam handover manager 125(=gateway) can then notify the aircraft 130 by communicating a message via the satellite communications system 100 to the corresponding multi - user access terminal 170 indicating the selected satellite beam).
a service priority factor that depends on altitude of the plurality of aircraft in the beam, in Fig10 and [0090]-block 1015, Beam handover manager 125 creates a ranked list of the identified aircraft (=service priority factor) based on a beam flexibility metric associated with each of the identified aircraft and [0023]- The beam handover manager 125 may receive flight plan data for aircraft 130- including altitude over the trip.
Treesh does not teach, an aggregator configured to receive capacity utilization of network communication to the plurality of aircraft within a beam of the satellite and determine a service priority factor, wherein the mobility network access point is configured to share network bandwidth of the beam to the plurality of aircraft based on the service priority factor.
Xu teaches, an aggregator configured to receive capacity utilization of network communication to the plurality of aircraft within a beam of the satellite and determine based a service priority factor, ([0052]- [0053], Further, each IPGW can serve as an aggregation node(=aggregator) for a multitude of remote nodes or STs. The data transmission can be based, at least in part, for example, on dynamic load balancing to load balance the traffic flows based on the determined priority levels (=service priority factor) of the traffic loads, transmitted from a GW for an IPGW, IPGW (=receive capacity information),
wherein the mobility network access point is configured to share network bandwidth of the beam to the plurality of aircraft based on the service priority factor. ([0022] wherein the controller determines priority levels (=service priority factor) for a plurality of traffic flows from a plurality of terminals in the communications system, and assigns the traffic flows to a plurality of transmission channels (= beams to plurality of aircraft) using a load balancing scheme to load balance the traffic flows based on the determined priority levels. Though Xu does not teach “plurality of aircraft”, it does teach a satellite system in Fig 1B and [0049] with Satellite communications system 130 includes a satellite 132 that supports communications among multiple satellite terminals (STs) 134a-134n, a number of gateways (GWs) 138a–138m. Here “multiple satellite terminals (STs) 134a-134n” can be analogous to “plurality of aircraft” receiving “plurality of transmission channels”).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Treesh, an aggregator configured to receive capacity utilization of network communication to the plurality of aircraft within a beam of the satellite and determine a service priority factor, wherein the mobility network access point is configured to share network bandwidth of the beam to the plurality of aircraft based on the service priority factor as taught by Xu to add relay the capacity information to aircraft based on service priority to use proper resource allocation.

Regarding Claim 9, Treesh teaches, the aeronautical satellite network system of claim 8, wherein the service priority factor depends on altitude of the plurality of aircraft in the beam. (Fig10 and [0090]-block 1015, Beam handover manager 125 creates a ranked list of the identified aircraft (=service priority factor) based on a beam flexibility metric associated with each of the identified aircraft and [0023]- The beam handover manager 125 may receive flight plan data for aircraft 130- including altitude over the trip).

Regarding Claim 10, Treesh teaches, the aeronautical satellite network system of claim 8, wherein the aggregator is configured to receive a report of a number of the plurality of aircraft above and a number of the plurality of aircraft below an altitude threshold on a per beam basis and ([0042]- In addition, beam handover manager 125 may determine a service utilization for each aircraft 130 over the service timeframe 305. [0043]- The beam utilization criteria may include, for example, the beam utilization scores remaining below a threshold during the service timeframe, a maximum amount of time the beam utilization scores may exceed the threshold in the service timeframe).
uses the number of the plurality of aircraft above and the number of the plurality of aircraft below the altitude threshold and ([0025] and [0042]- [0043]-Beam handover manager 125 may then then obtain(=receive) a beam utilization score for each of the candidate satellite beams, the score indicating the predicted beam utilization (=capacity utilization) of the candidate satellite beam over an associated service timeframe);
Treesh does not teach, the capacity utilization for the beam to determine the service priority factor.
Xu teaches, the capacity utilization for the beam to determine the service priority factor. ([0025]- priority levels for the traffic flows from the terminals for transmission on an available transmission channel, generates a plurality of load vectors for the available transmission channels, each generated load vector representative of the traffic loads (=capacity utilization) for each of the determined priority levels (=service priority factor) of the terminals having traffic flows for transmission on an available transmission channel).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Treesh, the capacity utilization for the beam to determine the service priority factor as taught by Xu to add capacity scores for priority of service.

Regarding Claim 11, Treesh does not teach, the aeronautical satellite network system of claim 10, wherein the aggregator is further configured to use the capacity utilization for the beam to determine the service priority factor.
Xu teaches, the aeronautical satellite network system of claim 10, wherein the aggregator is further configured to use the capacity utilization for the beam to determine the service priority factor.
([0052]- [0053], Further, each IPGW can serve as an aggregation node(=aggregator) for a multitude of remote nodes or STs. The data transmission can be based, at least in part, for example, on dynamic load balancing to load balance the traffic flows based on the determined priority levels (=service priority factor) of the traffic loads, transmitted from a GW for an IPGW, IPGW (=receive capacity information),
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Treesh, the aeronautical satellite network system of claim 10, wherein the aggregator is further configured to use the capacity utilization for the beam to determine the service priority factor as taught by Xu to add capacity scores for priority of service.

Regarding Claim 12, Treesh does not teach, the aeronautical satellite network system of claim 10, further comprising: a plurality of network Internet Protocol (IP) processors; wherein the aggregator is configured to: receive capacity utilization reports of network utilization by the plurality of aircraft, create an aggregate report of network utilization, use the aggregate report to determine the service priority factor, and send the service priority factor to the network IP processors.
Xu teaches, the aeronautical satellite network system of claim 10, further comprising: a plurality of network Internet Protocol (IP) processors; ([0024]- Also, the communications system for load balancing can comprise a computer network system, and the controller can comprise one or more processors in the computer system);
wherein the aggregator is configured to: receive capacity utilization reports of network utilization by the plurality of aircraft, ([0052]- [0053], Further, each IPGW can serve as an aggregation node(=aggregator) for a multitude of remote nodes or STs. The data transmission can be based, at least in part, for example, on dynamic load balancing to load balance the traffic flows based on the determined priority levels (=service priority factor) of the traffic loads, transmitted from a GW for an IPGW, IPGW (=receive capacity information).
create an aggregate report of network utilization, use the aggregate report to determine the service priority factor, ([0053]- The data transmission can be based, at least in part, for example, on dynamic load balancing to load balance the traffic flows based on the determined priority levels (=service priority factor) of the traffic loads);
and send the service priority factor to the network IP processors. ([0136] FIG.10 illustrates an exemplary chip set, or controller, 1000 in or upon which exemplary embodiments according to and aspects of the invention can be implemented. Such as a controller for controlling traffic load in a communications system, the controller including a processor for performing operations and processing information for traffic load control).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Treesh,  The aeronautical satellite network system of claim 10, further comprising: a plurality of network Internet Protocol (IP) processors; wherein the aggregator is configured to: receive capacity utilization reports of network utilization by the plurality of aircraft, create an aggregate report of network utilization, use the aggregate report to determine the service priority factor, and send the service priority factor to the network IP processors as taught by Xu to add capacity scores for priority of service.

Regarding Claim 13, Treesh does not teach, the aeronautical satellite network system of claim 12, wherein the plurality of network IP processors use the service priority factor to limit bandwidth to individual aircraft serviced by each of the plurality of network IP processors.
Xu teaches, the aeronautical satellite network system of claim 12, wherein the plurality of network IP processors use the service priority factor to limit bandwidth to individual aircraft serviced by each of the plurality of network IP processors. ([0047]-aspects of load balancing according to the invention can be implemented, can include a shared bandwidth (=limited bandwidth) network for data transmission that comprises a broadband satellite communications system).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Treesh, the aeronautical satellite network system of claim 12, wherein the plurality of network IP processors use the service priority factor to limit bandwidth to individual aircraft serviced by each of the plurality of network IP processors as taught by Xu to add capacity scores for priority of service.

Regarding Claim 17, The aeronautical satellite network system of claim 10 wherein the mobility network access point is configured to determine network demand in the beam is less than the capacity and serves an entire bandwidth to each aircraft of the plurality of aircraft. (Treesh teaches, in [0020]-graphical area and frequency re - use within the covered area. Frequency re - use in multi - beam satellite systems permits an increase in capacity of the system for a given system bandwidth).

Regarding Claim 18, Treesh teaches, an aeronautical satellite network system comprising: (Fig1 shows aircrafts 130-a, 130-n, satellite-105, beam handover manager-125 and beams-145). 
a terrestrial gateway configured to communicate with a satellite; a mobility network access point configured to provide network resources to a plurality of aircraft through the terrestrial gateway; ([0025]-The predicted beam utilization of a candidate satellite beam may be based on the predicted network demands for any multi - user access terminals 170(=mobility network access point). When is it time for handover, the beam handover manager 125(=gateway) can then notify the aircraft 130 by communicating a message via the satellite communications system 100 to the corresponding multi - user access terminal 170 indicating the selected satellite beam).
receive a report of a number of the plurality of aircraft above and a number of the plurality of aircraft below an altitude threshold on a per beam basis, use the number of the plurality of aircraft above and the number of the plurality of aircraft below the altitude threshold and the capacity utilization for the beam to determine a service priority factor, and ( [0042]- In addition, beam handover manager 125 may determine a service utilization for each aircraft 130 over the service timeframe 305. [0043]- The beam utilization criteria may include, for example, the beam utilization scores remaining below a threshold during the service timeframe, a maximum amount of time the beam utilization scores may exceed the threshold in the service timeframe) ([0025] and [0042]-[0043]-Beam handover manager 125 may then then obtain(=receive) a beam utilization score for each of the candidate satellite beams, the score indicating the predicted beam utilization(=capacity utilization) of the candidate satellite beam over an associated service timeframe);

Treesh does not teach, a plurality of network IP processors in the mobility network access point; an aggregator configured to: receive network capacity utilization reports of network utilization by the plurality of aircraft, send the service priority factor to the network IP processors; 17PATENTP2020-11-08/080115-046 wherein the plurality of network IP processors are configured to use the service priority factor to limit bandwidth to individual aircraft of the plurality of aircraft serviced by each of the plurality of network IP processors.
Xu teaches, a plurality of network IP processors in the mobility network access point; an aggregator configured to: receive network capacity utilization reports of network utilization by the plurality of aircraft, ([0052]- [0053], Further, each IPGW can serve as an aggregation node(=aggregator) for a multitude of remote nodes or STs. The data transmission can be based, at least in part, for example, on dynamic load balancing to load balance the traffic flows based on the determined priority levels (=service priority factor) of the traffic loads, transmitted from a GW for an IPGW, IPGW (=receive capacity information), [0058] -processors for IPGW.
send the service priority factor to the network IP processors; 17PATENTP2020-11-08/080115-046 wherein the plurality of network IP processors are configured to use the service priority factor to limit bandwidth to individual aircraft of the plurality of aircraft serviced by each of the plurality of network IP processors. ([0047]-aspects of load balancing according to the invention can be implemented, can include a shared bandwidth (=limited bandwidth) network for data transmission that comprises a broadband satellite communications system).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Treesh, a plurality of network IP processors in the mobility network access point; an aggregator configured to: receive network capacity utilization reports of network utilization by the plurality of aircraft, send the service priority factor to the network IP processors; 17PATENTP2020-11-08/080115-046 wherein the plurality of network IP processors are configured to use the service priority factor to limit bandwidth to individual aircraft of the plurality of aircraft serviced by each of the plurality of network IP processors as taught by Xu to add capacity scores for priority of service.

Claim(s) 4,14 are rejected under 35 U.S.C. 103 as being unpatentable over Treesh (US 2019 / 0044611 A1) (hereinafter “Treesh”) in view of Xu et al. (US 2013/0279334 A1) (hereinafter “Xu”)
in further view of PHUYAL et al. (US 2018 / 0324580 A1) (hereinafter “Phuyal”)

Regarding Claim 4, Treesh in view of Xu does not teach, the method according to claim 3, wherein the altitude threshold includes a hysteresis.
Phuyal teaches, the method according to claim 3, wherein the altitude threshold includes a hysteresis. ([0104]- the minimum height threshold for implementing a handover protocol transition may be augmented for UE. [0097]- the flying state handover protocol may be configured with new hysteresis and threshold parameters related to handover that are customized for expected conditions associated with in - flight drone - coupled UEs).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Treesh in view of Xu, the method according to claim 3, wherein the altitude threshold includes a hysteresis as taught by Phuyal to add altitude threshold using hysteresis to parametrize threshold calculation.

Regarding Claim 14, Treesh in view of Xu does not teach, the aeronautical satellite network system of claim 10, wherein the altitude threshold includes a hysteresis.
Phuyal teaches, the method according to claim 3, wherein the altitude threshold includes a hysteresis. ([0104]- the minimum height threshold for implementing a handover protocol transition may be augmented for UE. [0097]- the flying state handover protocol may be configured with new hysteresis and threshold parameters related to handover that are customized for expected conditions associated with in - flight drone - coupled UEs).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Treesh in view of Xu, the aeronautical satellite network system of claim 10, wherein the altitude threshold includes a hysteresis as taught by Phuyal to add altitude threshold using hysteresis to parametrize threshold calculation.

Claim(s) 6,16,20 are rejected under 35 U.S.C. 103 as being unpatentable over Treesh (US2019/0044611 A1) (hereinafter “Treesh”) in view of Xu et al. (US 2013/0279334 A1) (hereinafter “Xu”) in further view of Holtzman et al. (US 6,404,760 B1) hereinafter (“Holtzman”)

Regarding Claim 6, Treesh in view of Xu does not teach, the method according to claim 1, wherein the service priority factor is a linear function based on a capacity utilization of the beam.
Holtzman teaches, the method according to claim 1, wherein the service priority factor is a linear function based on a capacity utilization of the beam. (Col 9-L10-15, the weight is derived by using the estimate of pilot Signal Strength as an argument in a polynomial function, which may be a linear function. Col 8-L53-65 A weight is derived by comparing the Signal estimate from a first correlator 402 (FIG. 4) with an estimate of pilot Signal Strength where rank orders signals received via a com mon channel from strongest to weakest (=service priority).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Treesh in view of Xu the method according to claim 1, wherein the service priority factor is a linear function based on a capacity utilization of the beam as taught by Holtzman to add linear functions to determining service priority.

Regarding Claim 16, Treesh in view of Xu does not teach, the aeronautical satellite network system of claim 10, wherein the service priority factor is a linear function based on a capacity utilization of the beam.
Holtzman teaches, the aeronautical satellite network system of claim 10, wherein the service priority factor is a linear function based on a capacity utilization of the beam. (Col 9-L10-15, the weight is derived by using the estimate of pilot Signal Strength as an argument in a polynomial function, which may be a linear function. Col 8-L53-65 A weight is derived by comparing the Signal estimate from a first correlator 402 (FIG. 4) with an estimate of pilot Signal Strength where rank orders signals received via a com mon channel from strongest to weakest (=service priority).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Treesh in view of Xu, the aeronautical satellite network system of claim 10, wherein the service priority factor is a linear function based on a capacity utilization of the beam as taught by Holtzman to add linear functions to determining service priority.

Regarding Claim 20, Treesh in view of Xu does not teach, the aeronautical satellite network system of claim 18, where the service priority factor is a linear function based on a capacity utilization of the beam.
Holtzman teaches, the aeronautical satellite network system of claim 18, where the service priority factor is a linear function based on a capacity utilization of the beam. (Col 9-L10-15, the weight is derived by using the estimate of pilot Signal Strength as an argument in a polynomial function, which may be a linear function. Col 8-L53-65 A weight is derived by comparing the Signal estimate from a first correlator 402 (FIG. 4) with an estimate of pilot Signal Strength where rank orders signals received via a com mon channel from strongest to weakest (=service priority).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Treesh in view of Xu, the aeronautical satellite network system of claim 18, where the service priority factor is a linear function based on a capacity utilization of the beam as taught by Holtzman to add linear functions to determining service priority.
			

Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anindita Sen whose telephone number is (571)-272-2390. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANINDITA SEN/Examiner, Art Unit 2478  

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478